HOUCK, J.
Owennie Whitehead brought this suit in Licking Common Pleas to set aside an alleged trust contract, wherein Thos. Harris, father of V/hitehead, in his lifetime attempted to transfer to Taylor M. Bishop and Jas. A. Price, as trustee, $17,000 in notes, mortgages and money for the purpose of establishing a library in Alexandria, Ohio.
It appears from the evidence that said property never in fact passed out of the possession of Harris but that he at all times after making of said trust agreement retained control thereof. The court holding than no trust had in fgct been actually created, appeal was had to- this court which held:
1. It was manifestly the intention of the grantor to create a trust, by gift to the trustees, for the purpose of establishing a library in Alexandria.
2. One of the essential elements necessary to carry out the gift was lacking, namely delivery of property sought or intended to be given.
3. A voluntary trust is an equitable gift, and like a legal gift inter vivos must be complete.
4. There having been no delivery to the trustees either in fact or law, it is necessarily follows that the trust fails.
Judgment accordingly.